DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Applicant is requested to amend the first paragraph of the specification to indicate that the parent application has issued as a patent.  Suggested language would be --This application is a continuation of US Patent Application No. 16/124,630 (Attorney Docket No. 48675-705.201), filed September 7, 2018, now U.S. Patent No. 10,898,074, which claims priority from US Provisional Patent Application 62/556,366 (Attorney Docket No. 48675-705.101), filed September 9, 2017, which is incorporated herein by reference--.
Appropriate correction is required.

Claim Objections
Claims 1-3, 5, 7, and 8 are objected to because of the following informalities:
In claim 1, line 1: “intraoccular” should apparently read --intraocular--.
In claim 2, line 1: “the closed” should apparently read --the first closed--.
In claim 3, line 1: “the closed” should apparently read --the first closed--.
In claim 5, line 2: “sensor” should apparently read --sensors--.
In claim 5, line 2: “microfluid” should apparently read --microfluidic--.
In claim 7, line 1: “the chambers” should apparently read --the one or more chambers--.
In claim 8, line 1: “the concentric rings” should apparently read --the two or more concentric rings--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 recites the limitation "the first and second closed microfluid strain sensor" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim, as claim 4 does not recite a second closed microfluid strain sensor.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yan (U.S. Pub. No. 2013/0055819 A1).
Regarding claim 1, Yan discloses a wearable device for measuring an intraocular pressure within an eye (Abstract; Figs. 2E, 4, 6; [0005]), the device comprising: a contact lens (Figs. 2E, 4, 6; [0022]; [0025]-[0026]); a first closed microfluidic strain sensor integrated into the contact lens (Figs. 2, 4; [0022]), the first closed microfluidic strain sensor comprising: a first gas reservoir 104 containing a gas, a first liquid reservoir 101/111 containing a liquid, and a first sensing channel 102 connecting the first gas reservoir and the first liquid reservoir, wherein the first sensing channel contains a first fluid-gas interface x0 between the first gas reservoir and the first fluid reservoir, the first fluid-gas interface moving x’ within the first sensing channel in response to an axial strain exerted on the contact lens (Figs. 1A-B; [0019]-[0023]); and wherein an electronic component is absent from the wearable device ([0005]; [0024]; [0026]; no electronic components within the contact lens).
Regarding claim 2, Yan discloses that the closed microfluidic strain sensor is arranged along a peripheral area of the contact lens (Fig. 4).
Regarding claim 3, Yan discloses that the closed microfluidic strain sensor is arranged as a ring (Fig. 4).
Regarding claim 6, Yan discloses that the first liquid reservoir comprises one or more chambers ([0019]; [0025]; multiple chambers).
Regarding claim 10, Yan discloses that the first closed microfluidic strain sensor has a position that does not interfere with a vision pathway of a user through the contact lens (Fig. 4; [0025]; line of sight does not impede visual sensation).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 6-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-11, and 14 of U.S. Patent No. 10,898,074.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent include each of the limitations of the present claims such that they do not meet a one-way test for distinctness; the claims of the issued patent anticipate the present claims.

Allowable Subject Matter
Claims 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 7 and 8 would be allowable if the double patenting rejections set forth in this Office action are overcome and if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claims 4 and 5, none of the prior art of record teaches or reasonably suggests such a second microfluidic strain sensor as part of a wearable device comprising a contact lens with such an embedded first closed microfluidic strain sensor.  Regarding claims 7-9, none of the prior art of record teaches or reasonably suggests two more concentric rings of chambers of a first liquid reservoir of such a closed microfluidic strain sensor integrated into a contact lens.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791